 


109 HR 3528 IH: To extend the temporary suspension of duty on Diphenyl sulfide.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3528 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Buyer introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on Diphenyl sulfide. 
 
 
1.Diphenyl sulfide 
(a)In generalHeading 9902.29.06 of the Harmonized Tariff Schedule of the United States (relating to Diphenyl sulfide) is amended by striking 12/31/2006 and inserting 12/31/2008. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
